Title: From Thomas Jefferson to William Macarty, 3 March 1788
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris Mar. 3. 1788.

Being called to Holland on a very few hours warning I have only time to notify you that I shall be absent here for three or four  weeks to come. I shall see the Marquis de la Fayette to day and will get the favor of him to attend to the issue of the affair of the East Indies, and to communicate it to you.
I have the honour to be with very great esteem Sir Your most obedt. humble servt,

Th: Jefferson

